Citation Nr: 0429324	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include panic and depression.

2.  Entitlement to service connection for a left knee injury.

3.  Entitlement to service connection for chronic pain 
syndrome.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied service 
connection for depression/panic disorder; a ligament injury, 
left knee; and chronic pain syndrome.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran served on active duty from June 1979 to December 
1981.  She claims that she injured her left knee during 
physical training at Paris Island in either July or August of 
1979.  She was able to return to duty within a week but 
claims to have reinjured it in June 1980 while attending AIT 
in Millington, Tennessee.  The veteran further contends that 
she was treated for a snapped posterior cruciate ligament 
(PCL) and a stretched anterior cruciate ligament (ACL).  The 
injury required the application of a cast.  She recalls that 
in November 1980, she was once again placed in a cast and 
treated for chronic pain syndrome in El Toro, California.  
The veteran also asserts that she has been required to wear a 
heel-to-toe cast several times during the 1980s (post 
service).  

The veteran also alleges that she became addicted to 
prescribed narcotics and barbiturates and that she was 
treated for a chemical imbalance in September 1980 at the 
Seattle VA Medical Center.    

In the veteran's application for service connection, she 
indicated that she was treated for her left leg from 1982-
1990 at Divine Providence, located on Rural Avenue in 
Williamsport, Pennsylvania.  She also noted that she sought 
treatment for drug dependency and mental health issues in 
1983 at White Deer Run and Chit Chat West Rehabilitation, 
located in Williamsport, Pennsylvania, and a mental health 
facility in Walnut Creek, California.  As to the latter 
treatment center, it is not clear whether Chit Chat West 
Rehabilitation and White Deer Run are two separate facilities 
in Williamsport, whether they are the same facility at that 
location, or whether Chit Chat West Rehabilitation is the 
mental health facility identified by the veteran as being in 
Walnut Creek, California.

The Board notes that the only service medical record in the 
claims file is the veteran's entrance examination.  The Board 
further notes that it remanded this case in November 2003 
instructing the RO to contact the National Personnel Records 
Center (NPRC), and to contact the veteran for more specific 
information regarding treatment she has received while in 
service and post-service.  The RO complied with the 
instructions of the remand.  The NPRC was unable to locate 
any additional records, and the veteran failed to respond to 
the RO's request for additional information.  

The Board acknowledges that the RO has had some difficulty 
locating the veteran.  A VA Report of Contact dated in March 
2004 includes the notation that the last correspondence sent 
from the veteran's attorney-representative to the veteran was 
retuned as undeliverable.  The attorney withdrew his 
representation shortly thereafter, prior to the RO's 
certification of the appeal to the Board.  38 C.F.R. 
§ 20.608(a) (2003).  However, the RO did manage to contact 
the veteran by phone and she provided the RO with a new 
temporary address.  The RO must make a diligent effort to 
contact the veteran to provide her with an opportunity to 
appoint another representative and to obtain consent to 
obtain the putative medical evidence noted above.  All future 
attempts at communicating with the veteran, including those 
instructed in this remand, should be made with the veteran's 
representative if she appoints one.  While more specific 
information relating to this evidence is desirable, if the RO 
only obtains consent, it must still attempt to secure the 
medical records in question with the information that is in  
the claims file, summarized in this remand.   

The treatment noted above allegedly took place during the 
years immediately after the veteran's service and is 
obviously relevant to this appeal.  While the remand 
requested that the RO attempt to obtain more information 
regarding this treatment, the Board finds that, even in the 
absence of additional information from the veteran, she has 
already provided enough information for the RO to contact the 
Divine Providence facility in Williamsport, Pennsylvania for 
the purpose of securing copies of her treatment records.  The 
RO should also be able to determine whether the White Deer 
Run and Chit Chat West Rehab facilities identified by the 
veteran are two different facilities or one facility in 
Williamsport, and, if Chit Chat West Rehab is not in 
Williamsport, determine whether it is the mental health 
facility located in Walnut Creek, California (see veteran's 
application for compensation received in June 2000), for the 
purpose of obtaining any and all medical records reflecting 
treatment for any of the veteran's claimed disabilities.  
After obtaining consent from the veteran, the RO must attempt 
to secure these records.  38 C.F.R. § 3.159(c)(1) (2004).    
 
In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO must make a diligent effort to 
contact the veteran for the purpose of 
providing her with an opportunity to 
appoint a representative and obtaining 
consent for the release of private 
medical records that are relevant to her 
appeal.  (See # 3 below.)

2.  The RO must ensure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.

3.  After ensuring that written consent 
has been obtained from the veteran, the 
RO should contact the Divine Providence 
medical facility located on Rural Avenue 
in Williamsport, Pennsylvania for the 
purpose of obtaining any medical records 
from 1982-1990 regarding the veteran's 
alleged leg reconstruction and any other 
claimed disability.  

The RO should also determine whether the 
White Deer Run and Chit Chat West Rehab 
facilities identified by the veteran are 
two different treatment centers or one 
facility in Williamsport, Pennsylvania 
and, if Chit Chat West Rehab is not in 
Williamsport, determine whether it is the 
mental health center located in Walnut 
Creek, California (see veteran's 
application for compensation received in 
June 2000), for the purpose of obtaining 
any and all medical records reflecting 
treatment for any of the veteran's 
claimed disabilities.  Any records that 
are secured should be associated with the 
claims file.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim
  
5.  The RO should readjudicate the 
appellant's claims for service connection 
for an acquired psychiatric disorder, to 
include depression and panic; a left knee 
disability; and chronic pain syndrome.  
In doing so, the RO should consider all 
evidence associated with the claims file 
since the June 2004 Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


